DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2022 has been entered.
 	Claims 1, 8, 9 and 10 are currently amended.  Claims 2 and 3 are canceled.  Claims 11-13 are newly added.  Claims 1 and 4-13 are pending review in this action.  The previous objection to the claims is withdrawn in light of Applicant’s corresponding amendment.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the porous body containing particles” on line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the porous body containing particles is selected from the group consisting of silica particles, alumina particles, calcium silicate, clay minerals, vermiculite, mica, cement, pearlite, fumed silica and aerogel”.
Claim 8 depends on claim 1. Claim 1 requires that the porous body contain a fibrous substance and particles. 
Claim 8 requires that the porous body is selected from the enumerated materials, all of which are  particulate and none of which are fibrous. Thus, claim 8 creates ambiguity as to what the material of the porous body is required to be and potentially poses a contradiction to claim 1.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, 9 and 10-13 are rejected under 35 U.S.C. 103 as obvious over U.S. Pre-Grant Publication No. 2019/0165436, hereinafter Kuboki in view of U.S. Pre-Grant Publication No. 2018/0108959, hereinafter Kuboki ‘959, with evidence from U.S. Pre-Grant Publication No. 2006/0267545, hereinafter Lee. 

Regarding claim 1, Kuboki teaches a cooling member (13, “partition member”). The cooling member (13, “partition member”) is positioned between two individual battery cells (12) within an assembled battery module (10) (paragraphs [0074, 0081] and figure 1). 
The cooling member (13, “partition member”) includes an absorbing member (37, “encapsulated body”). The absorbing member (37, “encapsulated body”) absorbs a liquid refrigerant (27) such as water (paragraphs [0082, 0087, 0088]).
The cooling member (13, “partition member”) also includes a sealing member (26, “outer package body”) having an internal space for accommodating the liquid refrigerant (27) and the absorbing member (37, “encapsulated body”) in a sealed state (paragraph [0082]).
Kuboki teaches that the absorbing member (37, “encapsulated body”) is formed of a fibrous material (paragraphs [0088, 0089]). Materials formed of fibers are porous.
Kuboki uses substantially the same materials as instantly disclosed in forming the absorbing member (37, “encapsulated body”) (paragraphs [0088, 0089]). 
Kuboki teaches that the reliable absorption of the liquid refrigerant in the absorbing member (37, “encapsulated body”) is necessary for the cooling performance of the cooling member (13, “partition member”) (paragraph [0090]). Kuboki describes that the liquid refrigerant (27) must be evenly distributed and present over the area being cooled (paragraph [0097]).
The cooling effect of the cooling member (13, “partition member”) is produced by the vaporization of the liquid refrigerant. Specifically, heat from the batteries is transferred to the liquid refrigerant at a contact portion (30) and the liquid refrigerant is then vaporized (paragraphs [0101, 0102]). As such, the purpose of the absorbing member (37, “encapsulated body”) is to maintain the liquid refrigerant in place close to the battery surfaces, so that it may be vaporized and thus remove heat from the batteries. 
Kuboki experiments with different thicknesses, weights and materials in assessing the ability of the absorbing member (37, “encapsulated body”) to absorb the liquid refrigerant (paragraphs [0118-0126] and Table 1). 
Kuboki’s absorbing member (37, “encapsulated body”) is subject to pressure from the batteries (12) that are stacked and sandwich it on both sides. In addition, it is well-known that lithium-ion batteries are prone to swelling during operation – see, e.g. Lee (abstract).  Moreover, the vaporization of the liquid refrigerant also increases the pressure inside the cooling member (13, “partition member”) (paragraph [0092]). As such the absorbing member (37, “encapsulated body”) is understood to be under a state of compression during operation of the battery module (10). Kuboki describes rock wool and glass wool as desirable materials for the absorbing member (37, “encapsulated body”), because of their pressure resistance (paragraph [0089]).
Kuboki does not: 1) report measurements for the claimed ratio of water absorption rates of the absorbing member (37, “encapsulated body”) and 2) teach particles.
Regarding 1), given the similarity in material and thicknesses of Kuboki’s absorbing member (37, “encapsulated body”), it is expected that among Kuboki’s materials there are materials which would satisfy the instantly claimed water absorption property.
Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to optimize the ability of the absorbing member (37, “encapsulated body”) to retain liquid refrigerant (“water”) under a state of compression for the purpose of maintaining the cooling member’s (13, “partition member”) ability to cool the batteries. Given that Kuboki uses substantially the same materials for the absorbing member (37, “encapsulated body”), water as the liquid and a battery module as the assembly, it is expected that an optimization procedure would result in the instantly claimed water absorption property.
Regarding 2), the Kuboki ‘959 reference shares inventors with Kuboki. The Kuboki ‘959 reference teaches an absorption sheet (54) having the same function as Kuboki’s absorbing member (37, “encapsulated body”). The absorption sheet (54) is formed of pulp fibers and binder. It is known in the art that binder can be supplied in particle form. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use the absorption sheet of Kuboki ‘959 in Kuboki’s assembly without undue experimentation and with a reasonable expectation of success.

Regarding claim 4, Kuboki teaches that the sealing member (26, “outer package body”) is a laminated body of a metal sheet (“foil”) and a resin (paragraph [0084]).
Regarding claim 5, Kuboki teaches that the metal of the metal sheet (“foil”) may be aluminum or copper (paragraph [0084]).
Regarding claim 6, Kuboki teaches that the resin may be polypropylene or nylon (paragraph [0084]). Polypropylene and nylon are thermoplastic resins.
Regarding claim 7, Kuboki teaches an assembled battery module (10) including a plurality of single battery cells (12) and the cooling member (13, “partition member”) (paragraph [0074, 0081] and figure 1).
Regarding claim 9, Kuboki provides examples of tested fibrous bodies in Table 1. The data include the weight per m^2 of material and the thickness of the material. 
Based on these data it can be calculated that the material of experimental example 1 (weight 230 g/m^2 and thickness of 0.68 mm) has a density of 338 kg/m^3 and the material of experimental example 9 (weight 120 g/m^2 and thickness of 0.6 mm) has a density of 200 kg/m^3.
Regarding claim 10, Kuboki teaches the same materials as instantly disclosed - rock wool and glass fibers (paragraph [0089]). Therefore, the thermal conductivity of Kuboki’s absorbing member (37, “encapsulated body”) is expected to be in the claimed range.
	Regarding claims 11-13, Kuboki’s sealing member (26, “outer package body”) is capable of being heated such that an opening is formed and the refrigerant flows out of the opening. Heat conductivity would be increased as a result.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over U.S. Pre-Grant Publication No. 2019/0165436, hereinafter Kuboki in view of U.S. Pre-Grant Publication No. 2018/0108959, hereinafter Kuboki ‘959 as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2007/0292751, hereinafter Cherng.
Regarding claim 8, Kuboki teaches an absorbing member (37, “encapsulated body”) absorbs a liquid refrigerant (27) such as water (paragraphs [0082, 0087, 0088]).
	Kuboki fails to teach any of the enumerated particles.
	Cherng teaches an analogous absorbing body, which includes bentonite clay powder (paragraph [0022]).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include bentonite clay powder without undue experimentation and with a reasonable expectation of success.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combination of the Kuboki and Kuboki ‘959 references was found to address the amended claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724